Citation Nr: 0932259	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-18 613	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

The appeal originally included a claim for service connection 
for posttraumatic stress disorder (PTSD), but the RO 
subsequently granted service connection for PTSD and assigned 
a disability rating of 100 percent.  The Veteran has not 
appealed the initial rating or the effective date, so that 
issue is not before the Board.

The appeal also originally included claims for service 
connection for sleep disorder, depression and loss of 
appetite, but the Veteran's representative notified the RO in 
writing in August 2008 that those issues were to be withdrawn 
from the Veteran's appeal.  The remaining issues on appeal 
before the Board are as characterized on the title page. 


FINDING OF FACT

On July 31, 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal in 
writing.  Hence, there remains no allegation of error of fact 
or law for appellate consideration.  The Board accordingly 
does not have jurisdiction to review the appeal.  


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


